Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 1 of 6
Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 2 of 6
Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 3 of 6
Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 4 of 6
Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 5 of 6
Case 19-62091   Doc 4   Filed 10/04/19   Entered 10/04/19 16:18:04   Desc Main
                           Document      Page 6 of 6
